DETAILED ACTION
In response to communication filed on 1/21/2021.
Claims 28-32,34-36,38,40-43,45,46,48,49 and 52-54 are pending.
Claims 28-32,34-36,38,40-43,45,46,48,49 and 52-54 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 48 and 49 are objected to because of the following informalities:  the claims recite the limitation “the latency requirement,” however there is no antecedent basis for this limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 42, the limitation “the processing latency and the transmission latency acquired by the same node are carried in different information fields of the sending packet” is indefinite because it is unclear to what node is the “same node” with regards to acquiring processing latency and transmission latency since the time indication information is used to determine latency by a receiving device.  For the purposes of examination, the “same node,” which lacks antecedent basis, will be interpreted as merely the receiving node.
	Regarding claim 43, the limitation “sums of the processing latency of processing the sending packet by nodes and the acquired transmission latency between different nodes and sum of the processing latency of processing the sending packet by different nodes and the acquired transmission latency between different nodes and respective previous nodes of the different nodes” is indefinite because the language is grammatically confusing in what it is requiring since it is referencing “different nodes” multiple times with no relation to the transmitter, receiver, and intermediate nodes.  For the purposes of examination, the limitation will be interpreted as the various timestamps stored on the packet from each device as it moves through a path.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-32,34-36,38,40-43,45,46,48,49 and 52-54 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,931,555.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 10,931,555
28. A communication device, comprising: 
1. A communication method, comprising: 
a processor, configured to add time indication information into a sending packet, wherein the time indication information is configured for a receiver to acquire a latency from the communication device to the receiver; and 
 

adding, by a transmitter, time indication information into a sending packet, wherein the time indication information is configured for a receiver to acquire a latency from the transmitter to the receiver; and 
a transceiver, configured to transmit the sending packet to the receiver.
transmitting, by the transmitter, the sending packet to the receiver, wherein the time indication information comprises a processing latency of processing the sending packet by the transmitter, and the sending packet further comprises a latency requirement; wherein the method further comprises: receiving, by the transmitter, a feedback message from the receiver, wherein the feedback message is configured to indicate whether the latency from the transmitter to the receiver meets latency requirement.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,931,555 to omit limitations regarding processing latency and latency requirements as an obvious variation.  One would be motivated to do so to provide broader limitations that would be directed towards the same claimed invention. 

Regarding claims 29-32 and 34-36 of the current application, claims 1-7 of U.S. Patent No. 10,931,555 substantially limits the same claimed invention and although the claims are not identical, they are not patentably distinct because they are an obvious variation.

Current Application
U.S. Patent No. 10,931,555
38. A communication device, comprising: 

8. A communication method, comprising: 
a transceiver, configured to receive a sending packet sent by a transmitter, wherein the sending packet comprises time indication information; and 
receiving, by a receiver, a sending packet sent by a transmitter, wherein the sending packet comprises time indication information and further comprises a latency requirement; and 
a processor, configured to determine a latency from the transmitter to the communication device according to the time indication information.
determining, by the receiver, a latency from the transmitter to the receiver according to the time indication information, wherein the time indication information comprises a processing latency of processing the sending packet by the transmitter, a processing latency of processing the sending packet by an intermediate node between the transmitter and the receiver and a transmission latency between the intermediate node and a previous node of the intermediate node acquired by the intermediate node; the method further comprises: determining, by the receiver, a processing latency of processing the sending packet by the receiver and a transmission latency between the receiver and a previous node of the receiver; the method further comprises: determining, by the receiver, whether the latency from the transmitter to the receiver meets latency requirement; transmitting a feedback message to the transmitter, wherein the feedback message is configured to indicate whether the latency from the transmitter to the receiver meets the latency requirement.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 8 of U.S. Patent No. 10,931,555 to omit limitations regarding processing latency and latency requirements as an obvious variation.  One would be motivated to do so to provide broader limitations that would be directed towards the same claimed invention. 

Regarding claims 40-43,45,46,48, and 49 of the current application, claims 8-17 of U.S. Patent No. 10,931,555 substantially limits the same claimed invention and although the claims are not identical, they are not patentably distinct because they are an obvious variation.

Current Application
U.S. Patent No. 10,931,555
52. (Currently amended) A communication device, comprising: 
16. A communication method, comprising: 
a transceiver, configured to receive a sending packet from a transmitter, wherein the sending packet is sent to a receiver; and 
receiving, by a communication node, a sending packet from a transmitter, wherein the sending packet is sent to a receiver, the sending packet comprises time indication information and further comprises a latency requirement, and the time indication information comprises a processing latency of processing the sending packet by the transmitter, and the communication node is an intermediate node between the transmitter and the receiver; 
a processor, configured to add a processing latency of processing the sending packet and a transmission latency between a previous node and the communication device into the sending packet; the transceiver is further configured to send the sending packet to the receiver.
adding, by the communication node, a processing latency of processing the sending packet and a transmission latency between a previous node and the communication node into the time indication information of the sending packet; and transmitting, by the communication node, the sending packet to the receiver, wherein the method further comprises: sending, by the communication node, a feedback message from the receiver to the transmitter, wherein the feedback message is configured to indicate whether the latency from the transmitter to the receiver meets latency requirement.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 16 of U.S. Patent No. 10,931,555 to omit limitations regarding processing latency and latency requirements as an obvious variation.  One would be motivated to do so to provide broader limitations that would be directed towards the same claimed invention. 

Regarding claims 53 and 54 of the current application, claims 16-18 of U.S. Patent No. 10,931,555 substantially limits the same claimed invention and although the claims are not identical, they are not patentably distinct because they are an obvious variation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-30,35,38,40, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robitaille et al. (US Pub. 2014/0010094)(R1 hereafter).

Regarding claim 28, R1 teaches a communication device [refer Fig. 3; 301], comprising: 
a processor (it is inherent that a network device would comprise of a processor)[paragraph 0019], configured to add time indication information (i.e. timestamp) into a sending (i.e. test) packet [paragraph 0018], the time indication information is configured for a receiver [refer Fig. 3; 302] to acquire a latency from the communication device to the receiver[paragraph 0019]; and 
a transceiver (it is inherent that a network device that communicates with other network devices comprises of a transceiver to communicate packets)[paragraph 0019], configured to transmit the sending packet to the receiver [paragraph 0018][refer Fig. 3].  

Regarding claim 29, R1 teaches the sending packet is a probing packet dedicated for latency detection [paragraph 0018].  

Regarding claim 30, R1 teaches the time indication information comprises a starting time (i.e. timestamp) of processing (i.e. creating) the sending packet by the communication device [paragraph 0019].  

Regarding claim 35, R1 teaches the transceiver is further configured to: receive a feedback message [refer Fig. 4; 410] from the receiver [refer Fig. 4; 402], the feedback message is configured to indicate the latency from the communication device to the receiver [paragraph 0029].  

Regarding claim 38, R1 teaches a communication device [refer Fig. 3; 302], comprising: 
a transceiver (it is inherent that a network device that communicates with other network devices comprises of a transceiver to communicate packets)[paragraph 0019], configured to receive a sending (i.e. test) packet sent by a transmitter [refer Fig. 3; 301], the sending packet comprises time indication information (i.e. timestamp)[paragraph 0018]; and 
a processor (it is inherent that a network device would comprise of a processor)[paragraph 0019], configured to determine a latency (i.e. delay) from the transmitter to the communication device according to the time indication information [paragraph 0019].  

Regarding claim 40, R1 teaches the time indication information comprises a starting time (i.e. timestamp) of processing the sending packet by the transmitter (i.e. transmitting the packet)[paragraph 0019]; and 
the processor is specifically configured to determine an ending time (i.e. recorded time) of processing the sending packet by the transmitter [paragraph 021] and determine the latency from the transmitter to the communication device according to a difference between the ending time and the starting time (when the packet arrives at an end device, the time difference between the originating time stamp [refer Fig. 3; 306] and recorded time is determined as the delay of the path)[paragraph 0021].  

Regarding claim 49, R1 teaches the transceiver is further configured to transmit the latency (i.e. timestamps that have a difference) to the transmitter [paragraph 0035].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Robitaille et al. (US Pub. 2014/0010094)(R1 hereafter) in view of Liu et al. (US Pub. 2015/0289176)(L1 hereafter).

Regarding claim 31, R1 fails to disclose is further configured to determine Quality of Service (QoS) of a service corresponding to the latency from the communication device to the receiver to be acquired; and 
the transceiver is specifically configured to transmit the sending packet to the receiver according to the corresponding QoS.  
L1 discloses a test frame used for determining performance measurements such as delay specify a class of service level [paragraph 0032], the network traffic can be mapped to corresponding quality of service levels based on the class [paragraph 0050], the test frame that is transmitted can be defined by a QoS scheme mapped to particular class levels [paragraph 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 to incorporate identifying or mapping a QoS to test frames based upon their specified class as taught by L1.  One would be motivated to do so to provide performance measurement without affecting existing network architectures [refer L1; paragraph 0033].

Regarding claim 36, R1 fails to disclose the transceiver is further configured to: receive configuration information sent by a third-party entity, wherein the configuration information is configured to instruct the communication device to transmit the sending packet comprising the time indication information to the receiver.  
	L1 discloses that a test frame can be generated at an edge device at the direction of a user/operator (i.e. third party entity)[paragraph 0034], which is done via a reporting trigger (i.e. configuration information sent)[paragraph 0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 to incorporate initiation of a test frame to be sent by an administrator as taught by L1.  One would be motivated to do so to provide a known means within the field of endeavor of initiating the sending and receiving of testing packets or signaling to a known system to yield predictable results.

Claims 32,34 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of Rauscher et al. (US Pub. 2007/0274227)(R2 hereafter).

Regarding claim 32, R1 fails to disclose the transceiver is specifically configured to: transmit the sending packet to the receiver through multiple paths.  
R2 discloses that a network latency analysis packet can be sent from a source node to multiple destination nodes across multiple paths [paragraph 0031].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for testing multiple path segments [refer R1; paragraph 0021] to incorporate the use of testing multiple paths as taught by R2.  One would be motivated to do so to provide latency measurement within a network while reducing bandwidth [R2; abstract].

Regarding claim 34, R1 fails to disclose the sending packet further comprises a receiver list.  
	R2 discloses that when a packet takes a route to measure delay times in a network, the node is forwarded according to a next node listed in a route specified for that packet [paragraph 0020], the packet contains a list of node identifiers identifying the sequence [paragraph 0028].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for a test packet with an address specifying a destination [refer R1; paragraph 0029] to incorporate the use of testing multiple paths as taught by R2.  One would be motivated to do so to provide latency measurement within a network while reducing bandwidth [R2; abstract].

Regarding claim 48, R1 fails to disclose the transceiver is specifically configured to receive the sending packet sent by the transmitter through multiple paths; and 
the processor is specifically configured to determine a latency of each path in the multiple paths from the transmitter to the communication device; 
the sending packet further comprises at least one of the latency requirement, a communication device list or a feedback object.  
	R2 discloses that a network latency analysis packet can be sent from a source node to multiple destination nodes across multiple paths to determine transit times between multiple nodes [paragraph 0031], when a packet takes a route to measure delay times in a network, the node is forwarded according to a next node listed in a route specified for that packet [paragraph 0020], the packet contains a list of node identifiers identifying the sequence [paragraph 0028].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for testing multiple path segments [refer R1; paragraph 0021] to incorporate the use of testing multiple paths as taught by R2.  One would be motivated to do so to provide latency measurement within a network while reducing bandwidth [R2; abstract].

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of Hirota et al. (US Pub. 2013/0077509)(H1 hereafter).

Regarding claim 46, R1 fails to disclose the latency comprises a synchronization time offset between the transmitter and the communication device; 
the processor is further configured to: calculate the synchronization time offset between the transmitter and the communication device according to synchronization time offsets of adjacent nodes prior to the communication device and a synchronization time offset between the previous node of the communication device and the communication device, the synchronization time offsets are recorded in the time indication information.  
	H1 discloses measuring time information using a synchronization message in a network to calculate time offset amount for error in time synchronization [paragraph 0050][refer Fig. 10], allowing for a difference in values to be determined and used in time synchronization [paragraph 0109].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for sending a test packet for calculating time delay in a system in which the devices are to be precisely synchronized in one of many ways [refer R1; paragraph 0032] to use synchronization offsets as taught by H1.  One would be motivated to do so to

Claims 41,52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of Saito et al. (US Pub. 2013/0121347)(S1 hereafter).

Regarding claim 41, R1 teaches the time indication information comprises a latency of the sending packet by the transmitter [paragraph 0022][refer Fig. 3a; 306], a latency of the sending packet by an intermediate node [refer Fig. 3; 304b] between the transmitter and the communication device [paragraph 0022][refer Fig. 3a; 302] and a transmission latency between the intermediate node and a previous node [refer Fig. 3a; 304a] of the intermediate node, the transmission latency being acquired by the intermediate node [paragraph 0023]; and 
the processor is specifically configured to: determine a latency (i.e. time when the last bit is received) of the sending packet by the communication device and a transmission latency between the communication device and a previous node of the communication device (i.e. time difference between T3 and T2)[paragraph 0025], and 
determine the latency from the transmitter to the communication device according to a sum (i.e. total) of the latency of the sending packet by the transmitter [paragraph 0025], the latency of the sending packet by the intermediate node between the transmitter and the communication device, the transmission latency between the intermediate node and the previous node of the intermediate node, the latency of processing the sending packet by the communication device and the transmission latency between the communication device and the previous node of the communication device (when the packet arrives at the final device, the time difference between when the last bit arrived and the total value of end-to-end delay of the path is determined)[paragraph 0025][refer Fig. 3a; 303].  
However R1 fails to disclose the time indication information comprises a processing latency of processing the sending packet, a process latency of processing the sending packet by an intermediate node, a processing latency of processing the sending packet by the communication device, and determine the latency from the transmitter to the communication device according to a sum of the processing latencies and transmission latency between nodes.
	S1 discloses using time stamps each including a processing delay set in a field of messages transmitted between a server and a client [refer Fig. 2][paragraph 0011] in which relay nodes between the server and client can calculate a processing delay based on difference between reception time and transmission time and added to following messages [paragraph 0013] using sums of the processing delays [paragraph 0021], the time needed from packet generation or reception up to packet transmission to another apparatus is equivalent to the processing delay and set in a correctionField of the packet transferred [paragraph 0056].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 to incorporate processing delay computation and setting in a field of a packet as taught by S1.  One would be motivated to do so to precisely manage delay and provide time synchronization [refer S1; paragraph 0056].

Regarding claim 52, R1 teaches a communication device [refer Fig. 3; 304], comprising: 
a transceiver (it is inherent that a network device that communicates with other network devices comprises of a transceiver to communicate packets)[paragraph 0019], configured to receive a sending packet from a transmitter [refer Fig. 3; 301][paragraph 0019], the sending packet is sent to a receiver [refer Fig. 3; 302][paragraph 0019]; and 
a processor (it is inherent that a network device would comprise of a processor)[paragraph 0019], configured to add a latency (i.e. timestamp) of the sending packet (the time when the test packet is sent is inserted into a separate field)[paragraph 0019] and a transmission latency (i.e. timestamp used for deltaT1)[refer Fig. 3; T1] between a previous node and the communication device into the sending packet [paragraph 0020]; 
the transceiver is further configured to send the sending packet to the receiver [paragraph 0021].  
However R1 fails to explicitly disclose a processing latency of processing the sending packet and adding the processing latency of processing the sending packet into the sending packet.
	S1 discloses using time stamps each including a processing delay set in a field of messages transmitted between a server and a client [refer Fig. 2][paragraph 0011] in which relay nodes between the server and client can calculate a processing delay based on difference between reception time and transmission time and added to following messages [paragraph 0013] using sums of the processing delays [paragraph 0021], the time needed from packet generation or reception up to packet transmission to another apparatus is equivalent to the processing delay and set in a correctionField of the packet transferred [paragraph 0056].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 to incorporate processing delay computation and setting in a field of a packet as taught by S1.  One would be motivated to do so to precisely manage delay and provide time synchronization [refer S1; paragraph 0056].

Regarding claim 54, R1 teaches the processor is specifically configured to: add the latency and the transmission latency acquired by the communication device into information fields [refer Fig. 3; 306 and 308](the time when the test packet is sent is inserted into a field)[paragraph 0019], 
the information fields being different from information fields including a latency and a transmission latency added by other node [paragraph 0020], 
the processing latency and the transmission latency added by the communication device are located in different information fields [paragraph 0020].
However R1 fails to explicitly disclose adding, by the communication node, the processing latency of processing the sending packet into the sending packet and adding, by the communication node, the processing latency and the transmission latency acquired by the communication node into information fields, the processing latency and transmission latency added by the communication node are located in different information fields.
	S1 discloses using time stamps each including a processing delay set in a field of messages transmitted between a server and a client [refer Fig. 2][paragraph 0011] in which relay nodes between the server and client can calculate a processing delay based on difference between reception time and transmission time and added to following messages [paragraph 0013] using sums of the processing delays [paragraph 0021], the time needed from packet generation or reception up to packet transmission to another apparatus is equivalent to the processing delay and set in a correctionField of the packet transferred [paragraph 0056].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 to incorporate processing delay computation and setting in a field of a packet as taught by S1.  One would be motivated to do so to precisely manage delay and provide time synchronization [refer S1; paragraph 0056].

Claims 42,43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of S1, as applied to claim 41, in further view of R2.

Regarding claim 42, R1 teaches latency of the sending packet by different nodes are carried in different information fields of the sending packet [paragraph 0020][refer Fig. 3; 308].  
	However R1 fails to disclose processing latency of processing the sending packet by different nodes.
	S1 discloses using time stamps each including a processing delay set in a field of messages transmitted between a server and a client [refer Fig. 2][paragraph 0011] in which relay nodes between the server and client can calculate a processing delay based on difference between reception time and transmission time and added to following messages [paragraph 0013] using sums of the processing delays [paragraph 0021], the time needed from packet generation or reception up to packet transmission to another apparatus is equivalent to the processing delay and set in a correctionField of the packet transferred [paragraph 0056].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 to incorporate processing delay computation and setting in a field of a packet as taught by S1.  One would be motivated to do so to precisely manage delay and provide time synchronization [refer S1; paragraph 0056].
	However R1 in view of S1 fails to explicitly disclose the transmission latency between different nodes and respective previous nodes of the different nodes are carried in different information fields of the sending packet.
R2 discloses that as a test frame traverses a network, the packet has additional data that is added, such as a timestamp for each node that was visited [paragraph 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 to incorporate additional timestamps added per node visited into a test packet as it traverses through a network as taught by R2.  One would be motivated to do so to provide an ability to better determine delays [refer R2; paragraph 0026].

Regarding claim 43, R1 teaches the time indication information comprises a latency of the sending packet by the transmitter [refer Fig. 3a; 306][paragraph 0022] and a sum of latency of the sending packet by an intermediate node between the transmitter and the communication device and an acquired transmission latency between the intermediate node and a previous node of the intermediate node [paragraph 0024]; 
the processor is specifically configured to: determine a latency of the sending packet by the communication device and a transmission latency between the communication device and a previous node of the communication device [paragraph 0025], and 
determine the latency from the transmitter to the communication device according to a sum (i.e. total) of the latency of the sending packet by the transmitter [paragraph 0025], the sum of the processing latency of processing the sending packet by the intermediate node and the acquired transmission latency between the intermediate node and the previous node of the intermediate node [paragraph 0025], the latency of  the sending packet by the communication device and the transmission latency between the communication device and the previous node of the communication device [paragraph 0025].
However R1 fails to expressly disclose the time indication information comprises a processing latency of processing the sending packet by the transmitter and a sum of a processing latency of processing the sending packet by an intermediate node between the transmitter and the communication device and an acquired transmission latency between the intermediate node and a previous node of the intermediate node, 
determining the latency from the transmitter to the receiver according to a sum (i.e. total) of the processing latency of processing the sending packet by the transmitter, the sum of the processing latency of processing the sending packet by the intermediate node, the processing latency of processing the sending packet by the receiver and the transmission latency between the communication device and the previous node of the communication device and 
a sum of the following: of the processing latency of processing the sending packet by nodes and the acquired transmission latency between each of the transmitter, the communication device, and the intermediate node.
	S1 discloses using time stamps each including a processing delay set in a field of messages transmitted between a server and a client [refer Fig. 2][paragraph 0011] in which relay nodes between the server and client can calculate a processing delay based on difference between reception time and transmission time and added to following messages [paragraph 0013] using sums of the processing delays [paragraph 0021], the time needed from packet generation or reception up to packet transmission to another apparatus is equivalent to the processing delay and set in a correctionField of the packet transferred [paragraph 0056].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 to incorporate processing delay computation and setting in a field of a packet as taught by S1.  One would be motivated to do so to precisely manage delay and provide time synchronization [refer S1; paragraph 0056].
However R1 in view of S1 doesn’t expressly disclose that the sums of the processing latency and transmission latency are carried in different information fields of the sending packet.  
R2 discloses that a network analysis packet for determining latency can have a variety of different timestamps, such as a timestamp that indicates a time elapsed since a certain date and time [paragraph 0022], the packet has additional data that is added, such as a timestamp for each node that was visited [paragraph 0024] and a packet is able to add and maintain timestamps between each node in a path [paragraph 0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for having time delay for particular path segments to be calculated and retrieved [refer R1; paragraph 0024] to incorporate such additional timestamp data to be stored on a packet for an entire path as taught by R2.  One would be motivated to do so to provide latency measurement within a network while reducing bandwidth [R2; abstract]. 

Regarding claim 45, R1 teaches the time indication information comprises a sum of a latency of the sending packet by the transmitter, a latency of the sending packet by an intermediate node between the transmitter and the communication device and a transmission latency between the intermediate node and a previous node of the intermediate node [paragraph 0025]; 
the processor is specifically configured to: determine a latency of the sending packet by the communication device and a transmission latency between a previous node of the communication device and the communication device [paragraph 0025], and 
determine the latency from the transmitter and the communication device according to a sum (i.e. total) of the latency of the sending packet by the receiver, the transmission latency between the previous node of the communication device and the communication device, and the sum of the latency of processing the sending packet by the transmitter, the latency of processing the sending packet by the intermediate node between the transmitter and the communication device and the transmission latency between the intermediate node and the previous node of the intermediate node (when the packet arrives at the end point device, a total delay can be determined and the stored time differences between each set of devices, which are the total delay of path segments [refer paragraph 0024] can be retrieved [paragraph 0025]).  
However R1 fails to expressly disclose determining a processing latency of processing the sending packet by the transmitter and an intermediate between the transmitter and communication device, and determining the latency from the transmitter to the communication device according to a sum of the processing latency of processing the sending packet by the communication device, the intermediate node and transmitter. 
	S1 discloses using time stamps each including a processing delay set in a field of messages transmitted between a server and a client [refer Fig. 2][paragraph 0011] in which relay nodes between the server and client can calculate a processing delay based on difference between reception time and transmission time and added to following messages [paragraph 0013] using sums of the processing delays [paragraph 0021], the time needed from packet generation or reception up to packet transmission to another apparatus is equivalent to the processing delay and set in a correctionField of the packet transferred [paragraph 0056].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 to incorporate processing delay computation and setting in a field of a packet as taught by S1.  One would be motivated to do so to precisely manage delay and provide time synchronization [refer S1; paragraph 0056].
However R1 in view of S1 fails to disclose that the time indication information comprises a sum of a processing latency of processing the sending packet by the transmitter, a processing latency of processing the sending packet by an intermediate node between the transmitter and the communication device and a transmission latency between the intermediate node and a previous node of the intermediate node.
R1 notes that the total time difference between a particular path segment [refer paragraph 0024] can be stored and distributed using any of several different techniques [paragraph 0025].
R2 discloses that a network analysis packet for determining latency can have a variety of different timestamps, such as a timestamp that indicates a time elapsed since a certain date and time [paragraph 0022] and a packet is able to add and maintain timestamps between each node in a path [paragraph 0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for having time delay for particular path segments to be calculated and retrieved [refer R1; paragraph 0024] to incorporate such additional timestamp data to be stored on a packet for an entire path as taught by R2.  One would be motivated to do so to provide latency measurement within a network while reducing bandwidth [R2; abstract]. 

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of S1, as applied to claim 52, in further view of H1.

Regarding claim 53, R1 fails to disclose the processor is further configured to: responsive to determining that the previous node of the communication device is asynchronous with the communication device, determine a synchronization time offset between the communication device and the previous node; and 
add the synchronization time offset into the sending packet.  
	H1 discloses measuring time information using a synchronization message in a network to calculate time offset amount for error in time synchronization [paragraph 0050][refer Fig. 10], allowing for a difference in values to be determined and used in time synchronization [paragraph 0109].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for sending a test packet for calculating time delay in a system in which the devices are to be precisely synchronized in one of many ways [refer R1; paragraph 0032] to use synchronization offsets as taught by H1.  One would be motivated to do so to provide improved processing accuracy in a time synchronization process [refer H1; paragraph 0054].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412